
	
		I
		111th CONGRESS
		1st Session
		H. R. 1810
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mrs. Bachmann
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To open Federal Bureau of Land Management and National
		  Forest lands to leasing for exploration, development, and production of oil
		  shale resources, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Track Shale
			 Act.
		2.Opening of lands to
			 oil shale leasing
			(a)Repeal of
			 limitation on use of fundsSection 433 of division F of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2153) is
			 repealed.
			(b)Issuance of
			 regulationsThe Secretary of
			 the Interior shall issue all regulations necessary to implement section 369 of
			 the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15927) with respect
			 to oil shale by not later than 60 days after the date of the enactment of this
			 Act. Such regulations shall include such safeguards and assurances as the
			 Secretary considers necessary to allow States to exercise their regulatory and
			 statutory authorities under State law, consistent with otherwise applicable
			 Federal law.
			(c)Leasing of oil
			 shale resourceImmediately after issuing regulations under
			 subsection (b), the Secretary of the Interior shall—
				(1)offer for leasing for research and
			 development of oil shale resources under subsection (c) of section 369 of the
			 Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C.
			 15927), additional 160-acre tracts of lands the Secretary considers necessary
			 to fulfill the research and development objectives of such Act; and
				(2)offer for leasing
			 for commercial exploration, development, and production of oil shale resources
			 under subsection (e) of such section, public lands in States for which the
			 Secretary finds sufficient support and interest as required by that
			 subsection.
				
